DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1,5,8-10,12,15 and 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by GB 1331855 (Aldous).
Regarding claims 1, Aldous discloses a collection of materials in a planar configuration having an obscured cut (see collection of materials (a,b) in a flat configuration as shown), the collection of materials comprising: a first material (lining panel b) having a top surface and a bottom surface, the first material comprising:
(1) an upper portion having a toe end (b2) and an opposite heel end (b1), a medial side and an opposite lateral side; 


    PNG
    media_image1.png
    388
    491
    media_image1.png
    Greyscale

(3) a first cut defining an intersection of the footbed portion toe end proximate the footbed portion lateral side with the upper toe end proximate the upper lateral side; and an overlay (golash a), the overlay bonded to the first material at the first material top surface, wherein the overlay extends over and obscures the first cut (see marked up figure 2 below wherein the arrow points to the overlay extends over and obscures the first cut).  

    PNG
    media_image2.png
    265
    500
    media_image2.png
    Greyscale

	Regarding claim 15, the overlay (golash a) will inherently function as a cushioning element and therefore is a cushioning element.
Regarding claims 8-10, Aldous discloses a collection of materials in a planar configuration having an obscured cut (see collection of materials (a,b) in a flat configuration as shown), the collection of materials comprising: a first material (lining panel b) having a top surface and a bottom surface, the first material comprising:
(1) an upper portion having a toe end (b2) and an opposite heel end (b1), a medial side and an opposite lateral side; 
(2) a footbed portion having a toe end and an opposite heel end, and a lateral side, wherein the upper portion and the footbed portion are integral, such that the upper portion lateral side converges with the footbed portion toe end (see marked up figure 1 above wherein the arrow points to the medial side of the footbed portion; the lateral side is integrally attached to the upper portion); [The sides strips of the panel (b) can inherently serve as a footbed inasmuch as they have all the structure as claimed]; and
(3) a first cut defining a portion of a perimeter of the upper portion; and an overlay, the overlay (golash a) bonded to the first material at the first material top surface, wherein the overlay extends over and obscures the first cut (see marked up above wherein the arrow points to the overlay extends over and obscures the first cut).  
Regarding claims 9-10, see marked up figure 2 below which shows the first material is further comprised of a second cut defining an intersection of the footbed portion and the upper portion, wherein the second cut forms an acute angle.  The footbed portion is the other strip of the lining panel on the opposite side of the panel. The overlay (a) extends over and obscures the second cut

    PNG
    media_image3.png
    267
    469
    media_image3.png
    Greyscale

Regarding claims 18-20, Aldous discloses a collection of materials in a planar configuration having an obscured cut (see collection of materials (a,b) in a flat configuration as shown), the collection of materials comprising: a first material (lining panel b) having a top surface and a bottom surface, the first material comprising:
(1) an upper portion having a toe end (b2) and an opposite heel end (b1), a medial side and an opposite lateral side; 
(2) a footbed portion having a toe end and an opposite heel end, and a lateral side, wherein the upper portion and the footbed portion are integral, (see marked up figure 1 above wherein the arrow points to the medial side of the footbed portion; the lateral side is integrally attached to the upper portion); [The sides strips of the panel (b) 
(3) an overlay (a), the overlay (golash a) bonded to the first material at the first material top surface, wherein the overlay extends over and obscures the first cut (see marked up figure 2 above wherein the arrow points to the overlay extends over and obscures the first cut).  
Regarding claims 19-20, see marked up figure 2 below which shows the first material is further comprised of a second cut defining an intersection of the footbed portion and the upper portion, wherein the second cut forms an acute angle.  The footbed portion is the other strip of the lining panel on the opposite side of the panel. The overlay (a) extends over and obscures the second cut.

    PNG
    media_image3.png
    267
    469
    media_image3.png
    Greyscale

	Regarding claims 5 and 12, the golash (a) as taught by Aldous can inherently function as a collar liner inasmuch as it has all the structure as claimed.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 4,6,7,11,13,14,16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aldous ‘855 in view of official notice.
Regarding claims 4,6,7,11,13,14,16 and 17, Aldous discloses a collection of materials in a planar configuration (see the rejection above) except for the first material (b) is one of a knit material, a woven material, or a nonwoven material (claim 4,11) and the overlay is a knit material (claim 6,13), a woven material (claim 7,14 and 17) and polymer-base material (claim 16).
The examiner takes official notice that these materials listed in claims 4,6,7,11,13,14,16 and 17 are old and conventional in the footwear art.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to construct the first material and the overlay as taught by Aldous (see the rejection above) out of the materials as defined in these claims, since these materials are conventional materials well known in the art.  Moreover, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. The claimed material merely amounts to a matter of engineering design choice and thus does not serve to patentable distinguish the claimed invention over the prior art.  This view is buttressed by applicant's disclosure which does not reveal that the use of the specific material solves any particular problem and/or yields any unexpected results.

Allowable Subject Matter
Claims 2-3 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The prior art cited and not relied upon by the Examiner for the above rejections are considered to be pertinent in that the references cited are considered to be the nearest prior art to the subject matter defined in the claims as required by MPEP707.05.
Applicant is duly reminded that a complete response must satisfy the requirements of 37 C.F. R. 1.111, including: 
-“The reply must present arguments pointing out the specific distinctions believed to render the claims, including any newly presented claims, patentable over any applied references.” 
--“A general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references does not comply with the requirements of this section.”
-Moreover, “The prompt development of a clear issue requires that the replies of the applicant meet the objections to and rejections of the claims.  Applicant should also specifically point out the support for any amendments made to the disclosure.  See MPEP 2163.06” MPEP 714.02.  The “disclosure” includes the claims, the specification and the drawings.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TED KAVANAUGH whose telephone number is (571) 272-4556.  The examiner can normally be reached on Monday-Thursday 8AM-6PM.
To schedule a telephone interview, applicant is encouraged to call the examiner.  Normally telephone interviews can quickly be scheduled.  For other types of interviews, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 5712724888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ted Kavanaugh/
Primary Patent Examiner
Art Unit 3732
Tel: (571) 272-4556